Citation Nr: 1754284	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  09-31 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for service-connected bilateral hearing loss.

2.  Entitlement to a compensable rating for service-connected left varicocele.

3.  Entitlement to service connection for obstructive sleep apnea (OSA).

4.  Entitlement to service connection for a hiatal hernia, to include as secondary to an acquired psychiatric disorder.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected conditions.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from June 1964 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2008, the Veteran requested a hearing before a Veterans Law Judge.  In April 2010, the Veteran submitted a written request to withdraw his request for a hearing.  The hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e).

In August 2017, the RO granted service connection for erectile dysfunction and irritable bowel syndrome.  This represents a complete grant of his appeal in regard to these claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  These issues are no longer before the Board.  

In an August 2017 supplement statement of the case (SSOC), the RO addressed the issue of service connection for gastroesophageal reflux disease (GERD).  However, this issue was previously before the Board.  In a January 2015 Board decision, service connection for GERD was denied.  This decision is final.  As such, the RO addressing this issue in the August 2017 SSOC was in error, and the Board concludes that it does not have jurisdiction over such an issue.

The issues of entitlement to a compensable rating for service-connected varicocele, entitlement to service connection for obstructive sleep apnea, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Audiological testing of the Veteran's hearing acuity when applied to either Table VIA or Table VII results in noncompensable disability rating.

2.  The Veteran is not shown to have a hiatal hernia.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.383, 3.385, 4.85-4.87, Diagnostic Code 6100 (2017).

2   The criteria for service connection for a hiatal hernia have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   While the Veteran's representative asserted that the VA examination regarding the Veteran's hiatal hernia was inadequate, as discussed below, the Veteran has not been diagnosed with a hiatal hernia.  As such, the Board finds that for these reasons, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In a June 2007 rating decision, the Veteran was granted service connection for bilateral hearing loss.  He disagreed with the initial rating assigned, asserting that he is entitled to a compensable rating.

The Veteran's bilateral hearing loss has been rated under Diagnostic Code 6100, for hearing loss.  See 38 C.F.R. §§ 4.85, 4.86.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The Veteran underwent a VA audiological examination in February 2007.  The results of audiometric testing showed a pure tone threshold average of 33 with a speech discrimination score of 96 percent in the left ear and a pure tone threshold average of 24 with a speech discrimination score of 94 percent in the right ear.

The Veteran underwent a VA audiological examination in November 2010.  The results of audiometric testing showed a pure tone threshold average of 29 with a speech discrimination score of 100 percent in the left ear and a pure tone threshold average of 23 with a speech discrimination score of 96 percent in the right ear.

The Veteran underwent a VA audiological examination in June 2017.  The results of audiometric testing showed a pure tone threshold average of 41 with a speech discrimination score of 88 percent in the left ear and a pure tone threshold average of 35 with a speech discrimination score of 88 percent in the right ear.
	
The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Here, the Veteran's average decibel loss and speech recognition score at the February 2007 and November 2010 audiological examinations equate, using Table VI, to a Level I in the left ear and to a Level I in the right ear, and at the June 2017 audiological examination equates, using Table VI, to a Level II in the left ear and to a Level II in the right ear.  When these results are combined on Table VII, the results from the February 2007, November 2010, and March 2017 audiological examinations result in a noncompensable rating.

Additionally, Table VIA would not be applicable in either situation, because the pure tone threshold was neither 55 decibels at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), nor 70 decibels or more at 2000 Hz for either ear at any VA examination.  Moreover, there was no indication by the VA audiologists that the speech recognition scores were not appropriate.

VA treatment records have been reviewed, but do not show the results of any additional audiometric testing during the course of the appeal.  As described, a compensable schedular rating is not warranted for the Veteran's bilateral hearing loss. 

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that he is entitled to a higher rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Here, the rating assigned for bilateral hearing loss is dependent on the results of audiometric testing, as such, an assertion that a higher rating is warranted, absent audiometric testing results to back such a claim, carries no weight.

While the audiometric testing suggests that the Veteran's hearing acuity has deteriorated during the course of his appeal, even at his VA examination in 2017, the Veteran did not show hearing loss that would support the assignment of a compensable rating.

Accordingly, a compensable schedular rating for the Veteran's bilateral hearing loss is denied.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran seeks service connection for a hiatal hernia.

The Veteran's STRs do not show any treatment or diagnosis for a hiatal hernia.  At his separation physical in May 1969, the medical officer did not note any complaints, symptoms, or diagnosis for a hiatal hernia.  Furthermore, the Veteran specifically denied having any hernias.  During the Veteran's reserve service in June 1979, he continued to deny having any hernias.

Likewise, the Veteran's treatment records after his separation from service do not show any treatment or diagnosis of a hiatal hernia.

In June 2016, the Veteran was afforded a VA examination.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner reported that the Veteran does not have a diagnosis of a hiatal hernia.

While the Veteran's treatment records show that he reported having a "hernia" in June 2017, his treatment records do not show a diagnosis for a hiatal hernia.  Essentially, beyond the Veteran's assertions that he has a hiatal hernia, he has not offered medical evidence to establish the presence of such a disability.  

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion such as diagnosing a hiatal hernia.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to establish the presence of a hiatal hernia.
 
Here, the Veteran's claim was remanded for a medical professional to determine whether he had then, or had ever had a hiatal hernia.  The examiner concluded that a hiatal hernia was not present, and had not been present.

As such, the record does not show any current diagnosis of a hiatal hernia.  While the Veteran may experience other gastrointestinal symptoms, it is noted that the Board has previously denied GERD.  Thus, there is not a basis to expand the claim for hiatal hernia to encompass other gastrointestinal symptoms as those have been addressed already.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  As explained, a hiatal hernia is not found to have been present during the course of the Veteran's appeal.

Accordingly, the Board finds that the evidence is against the claim and entitlement to service connection for a hiatal hernia is denied.


ORDER

A compensable rating for service-connected bilateral hearing loss is denied.

Service connection for a hiatal hernia is denied.


REMAND

Regarding the Veteran's increased rating claim for left varicocele, the last VA examination was conducted in April 2013.  His treatment records show that he reported recent pain due to his left varicocele.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  As such, a new examination is required to evaluate the current nature and severity of the Veteran's left varicocele.  

Moreover, the Veteran's representative has suggested that the symptoms of the disability, which is rated by analogy, are not covered by the rating code that has been assigned.  As such, on remand, the examiner should clarify what symptomatology, if any, is attributable to the Veteran's varicocele. 

Regarding the Veteran's service connection claim for OSA, he has not been afforded a VA examination in this matter.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence "indicates" that the veteran's disability "may" be associated with his service is a low threshold.  Id.   

After reviewing the record, the Board is of the opinion that an examination for a medical opinion is necessary.  In particular, it is the Veteran's assertion that his currently diagnosed OSA is due to his service-connected acquired psychiatric disability.  As such, a VA examination is necessary to determine whether the Veteran's OSA had its onset in service, is otherwise etiologically related to service, or is due to or aggravated by a service-connected disability.

In addition, the issue of a TDIU is inextricably intertwined with the adjudication of the other remanded issues, and therefore it too will be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left varicocele.  The examiner should discuss the effects, if any, of his varicocele on the Veteran's ability to sustain substantial gainful employment.

The examiner should specifically list any symptoms caused by the Veteran's varicocele.

2.  Schedule the Veteran for a VA examination to determine the etiology of his diagnosed OSA.  The examiner should address the following questions:

a) Is it at least as likely as not (50 percent or greater probability) that any OSA either began during or was otherwise caused by the Veteran's active service?  Why or why not?

b)  Is it at least as likely as not (50 percent or greater) that any OSA was caused by a service connected disability (specifically the Veteran's service-connected acquired psychiatric disability)?  Why or why not?

c)  Is it at least as likely as not (50 percent or greater) that any OSA was aggravated (made worse) by a service connected disability?  Why or why not?

VA regulations also provide that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

As such, should aggravation be found examiner, the examiner should attempt to identify a baseline for the OSA prior to the aggravation occurring.

3.  Then, readjudicate the appeal, including the claim for a TDIU.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


